Title: To Alexander Hamilton from John F. Hamtramck, 13 September 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Sir
            Pitts Burgh Sept 13th 1799.
          
          as this is Post Day, this is only to inform you that I arrived here yesterday—
          Inclosed is a Duplicate of the Proceedings of a General Court Martial
          I have the honor to be Sir with Very great Respect your Most obedient and Very humble Servent
          
            J F. Hamtramck
          
          Maj. Gen. Hamilton
        